Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2022

                                      No. 04-22-00259-CR

                      EX PARTE Juan Gabriel COLORADO CARRILLO

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10367CR
                           Honorable Roland Andrade, Judge Presiding

                                               ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       Juan Gabriel Colorado Carrillo filed an “Emergency Motion for Temporary Stay of
Proceedings” seeking a stay of the trial court proceedings in Cause No. 10367CR, in Kinney
County Court pending this court’s decision on his appeal. The trial in this case is scheduled to
commence on May 9, 2022.

       We grant the motion for temporary stay and order all trial court proceedings in Cause
No. 10367CR, in Kinney County Court, including the trial scheduled for May 9, 2022, stayed
pending this court’s decision on this appeal.

           It is so ORDERED on May 4, 2022.

                                                           PER CURIAM


           ATTESTED TO: __________________________
                       Michael A. Cruz,
                       Clerk of Court